IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :              No. 2285 Disciplinary Docket No. 3
                                :
              Petitioner        :              No. 17 DB 2016
                                :
           v.                   :              Attorney Registration No. 56553
                                :
RONALD S. POLLACK               :              (Bucks County)
                                :
              Respondent        :
                                :
                                :


                                          ORDER


PER CURIAM


       AND NOW, this 10th day of August, 2016, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Ronald S. Pollack is

suspended on consent from the Bar of this Commonwealth for a period of four years.

The suspension is stayed in its entirety, and he is placed on probation for a period of

four years, subject to the following conditions:

       1.     Respondent shall continue to prepare monthly three-way reconciliations

              for all IOLTA and other fiduciary accounts;

       2.     Respondent shall send those reconciliations to the Office of Disciplinary

              Counsel by the 20th day of the following month for the length of the

              probationary period;
3.   Respondent shall select a CPA or other qualified professional, subject to

     the Office of Disciplinary Counsel’s approval, to periodically review

     Respondent’s three-way reconciliations and certify the same for accuracy;

4.   Respondent shall maintain all of the required books and records provided

     by Pa.R.D.E. 221(e) in electronic form, which shall be securely backed up,

     and readily accessible to Respondent and to the Office of Disciplinary

     Counsel upon demand;

5.   Respondent shall comply with any request by the Office of Disciplinary

     Counsel for back-up records supporting his reconciliations within twenty

     days of his receipt of a request for production, without the need for the

     Office of Disciplinary Counsel to issue a subpoena; and

6.   Respondent shall enter into regular counseling with a qualified licensed

     professional and provide the Office of Disciplinary Counsel with proof of

     his continued compliance with the recommended treatment and/or

     medication, until the licensed professional determines that Respondent is

     not in need of further treatment.